 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES,                                      CASE NO. 1:11-CR-0132 AWI
 8                          Plaintiff
                                                         ORDER ON DEFENDANT’S MOTION
 9                  v.                                   TO REDUCE MONTHLY
                                                         RESTITUTION PAYMENT
10   KARINA S. BEARD,
11                          Defendant                    (Doc. No. 17)
12

13

14         On January 12, 2012, pursuant to a plea agreement, Defendant was sentenced to 12 months
15 in prison for four violations of 18 U.S.C. § 1341 (mail fraud) and two violations of 18 U.S.C. §

16 1920 (false statement to obtain compensation). See Doc. No. 16. As part of the judgment,

17 Defendant was ordered to pay nearly $82,000 in restitution. See id.

18         On April 7, 2020, a “Payment Transmittal” in the amount of $25 was submitted to the
19 Clerk’s office by Defendant. See Doc. No. 17. The $25 was paid in furtherance of the restitution

20 order. Handwritten on the “Payment Transmittal” was the following: “During this crisis, can I

21 pay less? Like $10 per month (please).” Id. No other information is provided. Due to the

22 handwritten request, the Clerk’s office filed the “Payment Transmittal” as a motion to reduce

23 monthly restitution payment.

24         A court may adjust a restitution payment schedule if it determines that a defendant’s
25 economic circumstances have materially changed. 18 U.S.C. § 3664(k); United States v. Turner,

26 312 F.3d 1137, 1143 (9th Cir. 2002); United States v. Calvert, 2017 U.S. Dist. LEXIS 222915, *2
27 (E.D. Wash. Sept. 19, 2017). Here, there is no basis for the Court to adjust Defendant’s restitution

28 payment schedule. The Court recognizes that the entire country is dealing with the COVID-19
 1 pandemic. However, merely invoking “the crisis,” without any showing of a material change in

 2 economic circumstances, does not justify a change in the payment schedule. Defendant’s motion

 3 is not adequately supported and will be denied. See 18 U.S.C. § 3664(k).

 4

 5                                             ORDER
 6         Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to reduce monthly
 7 restitution payments (Doc. No. 17) is DENIED without prejudice.

 8
     IT IS SO ORDERED.
 9

10 Dated: April 9, 2020
                                              SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
